Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 recites the limitation "the reactor".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2,  7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clenndinning et al. (US4891167).
Regarding claims 1-2, 7-9 and 13, Clenndinning teaches forming a PAEK (the genus of PEKK) from a material comprising TPC dissolved in o-dichlorobenzene (col. 19, lines 33-45) wherein after the reaction temperature is lowered below OC (col. 19, lines 46-58) and a catalyst such as aluminum chloride (col. 19, lines 25-32) is added.  Clenndinning fails to teach that the direct blowing of the inert gas takes place after the addition of the catalyst. However, Clenndinning teaches both purging equipment with nitrogen as well as sparging and bubbling of nitrogen through reaction mixtures throughout his disclosure (see Examples) without stating a necessary stopping point of the nitrogen treatment steps, wherein it would be readily recognized by those of ordinary skill in the art that the reason for nitrogen bubbling is to reduce the presence of undesired dissolved gases in the reaction mixture.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to 1) continue the nitrogen bubbling of Clenndinning until the end of the entire product formation procedure of Clenndinning  or 2) to optionally perform a nitrogen treatment step of Clenndinning at any point during the product formation process of Clenndinning in order to increase the purity of the product obtained and lower the possibility of undesirable product formation occurring from the presence of impurities in the reaction solution. Further, because Clenndinning is using the same starting materials and same general processing steps it is reasonably implicit that the same type of material is formed by Clenndinning as is formed in the current claims.
Regarding claim 10, Clenndinning further teaches wherein after cooling the mixture is heated to reflux (Example 8, among others). Although the temperature of Clenndinning’s reflux is not stated, it is noted that the purpose of the reflux is to remove 1,2-dichloroethane with a known boiling point of 83.5C (Example 8).  One of ordinary skill in the art would readily recognize the need to heat the solution to at least this level in order to accomplish the goals of Clenndinning.  Further it would be realized that refluxing, often associated with distilling, is generally done near he temperature of components preferably removed so as to not further remove addition components that may be desirable. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to heat the mixture of Clenndinning upon reflux to a temperature slightly above the boiling point of any material preferably removed from the mixture by refluxing, wherein in the instant case said temperature would reasonably substantially overlap the range of the current claims.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clenndinning et al. (US4891167) as applied to claims 1-2, 7-10 and 13 above and further in view of Ichinose et al. (USPGPub 2016009868).
Regarding claim 3, the teachings of Clenndinning are as shown above. Clenndinning fails to teach wherein the stirring necessarily includes a stirrer with a plurality of blades.  However, Ichinose teaches that stirring during polymer formation methods is known to comprise the use of a stirrer with stirring blades [0147]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the stirrer having stirring blades of Ichinose in the mixing of the polymer formation method of Clenndinning as a use of a known stirring technique to improve a similar polymer formation method in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clenndinning et al. (US4891167) and further in view of Ichinose et al. (USPGPub 2016009868) as applied to claim 3 above and further in view of Blom et al. (USPGPub 2010/0048750).
Regarding claim 4, the teachings of Clenndinning in view if Ichinose are as shown above. Clenndinning in view if Ichinose fails to teach the use of multiple stirring blades or the formation of a stirring vortex.  However, Blom teaches that it is known to vortex reaction mixtures [0339] that are stirred for the purpose of forming a polymeric composition in a flask as is done by both Clenndinning and Ichinose. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vortex the solution of Clenndinning in view of Ichinose as described by Blom as a use of a known mixing technique for polymer formation inside flasks or beakers to improve similar polymer formation methods in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further the use of two stirrers instead of one as taught by Clenndinning in view of Ichinose would be considered a mere duplication of parts wherein the Court has long held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clenndinning et al. (US4891167) as applied to claims 1-2, 7-10 and 13 above and further in view of Doran (“Reactor Engineering” Bioprocess Engineering Principles, 1995, pp. 1-59).
Regarding claim 5, the teachings Clenndinning are as shown above. Clenndinning fails to teach wherein the gas is directed in a plurality of direction as claimed.  However, Clenndinning does teach the use of a sparge tube as described above but does not adequately describe the structure of the particular sparge tube employed.  However, Doran shows a known sparge tube for sparging gas into a liquid wherein the gas exits the tubs in multiple directions (see Fig. 13.5).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the particular sparge tube of Doran in view invention of Clenndinning as a use of a known sparging technique to improve a similar liquid sparging process in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further the claim uses the language “above or below” without reference to what the nozzle is above or below.  For the purposes of this examination the examiner assumes that the applicant intends the phrase to mean above or below the surface of the solution to be sparged wherein the setup of Doran would meet those limitations.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clenndinning et al. (US4891167) as applied to claims 1-2, 7-10 and 13 above and further in view of Hormusji (IN201201022).
Regarding claim 6, the teachings of Clenndinning are as shown above. Clenndinning fails to teach the use of a capping agent among those listed in the PAEK formation method.  However, Hormusji teaches that it is known to incorporate capping agents such as 4-phenoxybenzophenone (entire document) into the reaction mixture employed using similar ingredients to those of Clenndinning. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the capping agent of Hormusji in the PAEK formation method of Clenndinning as a use of a known capping agent provision technique to a similar PAEK method in the same way or as a combination of a prior art capping agent and a prior art PAEK formation method wherein the combination would be yield predictable results based on the similarity of the PAEK formation methods of Hormusji and Clenndinning. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clenndinning et al. (US4891167) as applied to claims 1-2, 7-10 and 13 above and further in view of Dupont et al. (GB776326)
Regarding claims 11, the teachings of Clenndinning are as shown above. Clenndinning further teaches washing formed products a plurality of times (Example 12 among others). Clenndinning fails to teach washing  with the exact composition of the current claims, the use of the exact number of water washing steps or the use of specifically deionized water.  However, firstly those of ordinary skill in the art would readily recognize the benefits of washing a formed product with water and the benefits of repeating a washing numerous time in order to improve the cleanliness of the product.  Therefore in the absence of criticality of the specific number of water washing steps of the current claims.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the number of times that the product of Clenndinning was washed with water in order to optimize the cleanliness of the product of Clenndinning.  Further the examiner is taking Official Notice to inform the applicant that the use of deionized water as a substitute for regular water (tap water, for example), especially in chemistry processes, is well known and performed so as to not incorporate undesired ions into products that are formed due to the presence of ions in tap water that has not been deionized.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use deionized water in place of the water of Clenndinning in order to prevent further contaminating the product of Clenndinning that Clenndinning is attempting to clean.  Further Dupont teaches that it is known to wash formed polymers combinations of methanol/HCl or methanol/NaOH (see abstract).   Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the washing step of Dupont in the polymer formation method of Clenndinning as an application of a known polymer cleaning technique to a known polymer ready to receive improved cleaning and wherein the results would be predictable based on the use of the cleaning method to clean newly formed polymers as described by Dupont.  Further although Dupont does not teach a single composition of methanol, NaOH and HCl, the Court has long held that it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Kerkhoven, 205 USPQ 1069, 1072.  
Regarding claim 12, the teachings of Clenndinning in view of Dupont are as shown above.  Although Clenndinning further teaches vacuum drying the formed polymers (Example 16, among other), Clenndinning fails to teach the vacuum drying temperature of the current claims. However, those of ordinary skill in the art would readily recognize that the temperature employed for the drying would directly affect the amount of time in which the same amount of drying would take place.  Therefore in the absence of criticality of the specific vacuum drying temperature range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the drying temperature of Clenndinning in view of Dupont in order to control the drying time of the process of Clenndinning in view of Dupont.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717